Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 27, 1999, convicting him of promoting gambling in the first degree (three counts) and conspiracy in the sixth degree, upon his plea of guilty, and imposing sentence.Ordered that the judgment is affirmed.By pleading guilty, the defendant waived his claim that the evidence submitted to the Grand Jury was not sufficient to support the indictment (see, e.g., People v Dunbar, 53 NY2d 868; People v Thomas, 74 AD2d 317, affd 53 NY2d 338; People v Cherlea, 265 AD2d 338; People v McKinney, 215 AD2d 407; People v Contestabile, 202 AD2d 442; People v Prentice, 175 AD2d 315; People v Vulpis, 159 AD2d 530). Bracken, J. P., Joy, McGinity and Feuerstein, JJ., concur.